IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


 NEELAM DILWORTH,                 : No. 40 MM 2019
                                  :
                 Petitioner       :
                                  :
                                  :
           v.                     :
                                  :
                                  :
 CHESTER COUNTY COURT OF          :
 COMMON PLEAS, FAMILY COURT,      :
 DOMESTIC RELATIONS, LYNN SNYDER, :
 ESQ., ROBERT DILWORTH,           :
                                  :
                 Respondents      :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Extraordinary Relief of Writ of Mandamus and

Petition for Review in the Nature of Complaint” is DENIED.